UNITED STATES DISTRICT COURT

for the MAY 11 2019.

   
 

 

 

EASTERN DISTRICT OF CALIFORNIA OLED |. CT COURT
BASTERK DTG A LiFORNIA
ay roy eye
UNITED STATES OF AMERICA, Case Number: 2:18-po-00296-DB mene
v. JUDGMENT IN CRIMINAL CASE
Ayesha H. Collins
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):
Charge(s) Defendant Convicted of: Nature of Charge(s)
18 U.S.C. § 13; C.V.C. § 14601.1(a) Driving on Suspended License
ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
& COURT PROBATION for a term of 12 months. Your conditions of probation are as follows:
1. Your probation is unsupervised.
2. You shall not commit another federal, state, or local crime.
3. You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the

following additional checked conditions:

& You shall pay a fine in the amount of $300, payable in 11 monthly installments commencing on 5/28/2019, and a special
assessment of $10, payable forthwith, for a total financial obligation of $310 While on probation and subject to any financial
obligation of probation, you shall notify the court of any material change in your economic circumstances that might affect your
ability to pay the fine.

X You shall notify the U.S. Attorney’s Office within 72-hours of being arrested.

&X You shall notify the U.S. Attorney’s Office 10-days prior to any change in residence.

&X You shall not unlawfully use or possess any controlled substance

& You shall not operate a motor vehicle unless in compliance with al federal, state, and local laws and

unless she possess a valid driver’s license and is in compliance with each and every restriction on
such license.
C] PAY a fine in the amount of §,a special assessment of $0 and a$0_ processing fee for a total financial obligation of $0 due
immediately or no later than .

C) OTHER:

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:

“CLERK- U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 I Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

DATED: 5/21/2019 le] De€orak Barace

 

Deborah Barnes
United States Magistrate Judge

CRD Initials: pb

 

 
